DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 8, 11, 13-17, 23, 27, 28, 30, 31 and 33 are pending in the application.
This office action is in response to the amendment filed on 11/10/2020.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the recitation of “wherein the splice acceptor site comprises a portion of the sequence of SEQ I DNO: 28 that is 5’ to a protospacer adjacent motif sequence consisting of GAG” renders the claim indefinite because it is unclear what the splice acceptor site comprises, a portion of SEQ ID NO: 28 or GAG only?  It is also noted that SEQ ID NO: 28 comprises 3 GAG sequences.  As such, what sequence the splice acceptor site comprise is unclear.
Response to Arguments
Applicant asserts that the amendment clarifies the splice acceptor site comprises a portion of the sequence of SEQ ID NO: 28 “that is” 5’ to a protospacer adjacent motif (PAM) sequence consisting of GAG.
This argument is considered but deemed unresponsive because it is still unclear whether it is splice acceptor site that consisting GAG or the PAM consisting GAG for reasons discussed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites targeting protospacer nucleotides preceding PAM associated with the mutant DMD exon, however, the targeting sequence recited in claim 1 is 5’ splice acceptor site of exon 51.  As such, claim 23 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant argues that claim 23 is limited to “a mutant DMD exon” whereas claim 1 is directed to “a mutant or out of frame DMD exon.”
This argument is not persuasive because an out of frame DMD exon is a mutant DMD exon unless otherwise define by the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 8, 11, 13-17, 23, 27, 28, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al. (WO2014/197748, see IDS), in view of Sazani et al (US 8,871,918).    
Gersbach et al. teach a method of correcting a dystrophin gene defect in a subject comprising contacting a cell in said subject with Cas9 and a DMD guide RNA that targets and destroys a dystrophin splice site, wherein destruction of said splice site results in selective skipping of a mutant DMD exon (see paragraph [0010] and [0018]), and wherein said destroyed dystrophin splice site is either splice donor or splice acceptor site (see paragraph [00119], [00162] and [00184]).  Gersbach et al. teach that the cell is a muscle cell (see paragraph [0028]), and the Cas9 and/or DMD guide RNA are provided to said cell through expression from one or more expression vectors coding therefor (see paragraph [00243]), and the expression vector may be a adeno-associated viral vector (see paragraph [0026]), and the AAV vector may be a AAV9 vector (see paragraph [00208]).  Gersbach et al. teach that the cell may be contacted with a single stranded DMD oligonucleotide to effect homology directed repair (see paragraph [00263], [00300]).  Gersbach et al. teach that Cas9, DMD guide RNA or single stranded DMD oligonucleotide are delivered directed to a muscle tissue such as heart (see paragraph [00106]), and may be delivered systematically (see paragraph [00258] and paragraph [00259]).  Gersbach et al. also teach that the Cas9 system comprising Cas9 and DMD guide RNA may be provided to a cell by nanoparticles (see page 65, paragraph [00252]).  Regarding claims 13-15, the wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  In other words, the recitation of the subject exhibits normal dystrophin-positive myofibers, a decreased serum CK level as compared to a serum CK level prior to contacting, improved grip strength is resulting from the step of contacting.  Since the disclosure of Gersbach et al. teach the contacting step, it meets this limitation.  Gersbach et al. teach that the correction is permanent skipping of a mutant exon 51, or multiple exons exon 45-55 (see paragraph [00187]).  Gersbach et al. also teach that the DMD guide RNA targets protospacer nucleotides immediately preceding a protospacer adjacent motif associated with said mutant exon (see paragraph [00164], [00165] and [00300]).  Gersbach et al. further teach that target region may also be splice acceptor sites or splice donor sites, such that insertion or deletion during the repair process disrupt splicing and restore the dystrophin reading frame by splice site disruption and exon exclusion (see page 42-43, paragraph [00184]).  Gersbach et al. teach exon 51 is frequently adjacent to frame disrupting deletions in DMD and elimination of the dystrophin transcript by exon skipping can be sued to treat 15% of all DMD patients.  Gersbach et al. teach that the Cas9 forms a complex with the 3’ end of the sgRNA, and the protein-RNA pair recognizes its genomic target by complementary base pairing between the 5’ end of the sgRNA sequence and a predefined 20bp DNA protospacer (see page 35, paragraph [00163]).  Gersbach et al. further teach PAM that comprises NGG, wherein N is any nucleotide (see paragraph [00165]).  
The only difference between the teaching from Gersbach et al. and the claimed method is that Gersbach et al. do not specifically teach that the target site is a 5' splice acceptor site of exon 51 that comprises a portion of SEQ ID NO: 28.
Sazani et al. teach a method of correct mutation in dystrophin by targeting 5’ splice acceptor site to inhibit the translation of mRNA or pre-mRNA splice processing (see col.2, lines 33-45).  Sazani et al. teach targeting sequences to exon 51, which includes splice acceptor site (see example 1).  Sazani et al. teach targeting sequences that comprises PAM motif such as GAG, which is a portion of SEQ ID NO: 28, for example SEQ ID NO:327 (see col.63-64).    
It would have been obvious to an ordinary skilled in the art to recognize that disrupting a 5' splice acceptor site from an exon such as exon 51would cause it to be skipped effectively during splicing event based on the teaching of Szani et al.  The ordinary skilled in the art would thus be motivated to disrupt 5’ splice site of exon 51 of dystrophin when attempt to induce exon skipping to correct dystrophin gene defect because Gersbach teach exon 51 is frequently adjacent to frame shifting disrupting deletions in DMD.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to correcting a dystrophin gene defect using Cas9 and a single DMD guide RNA that targets and destroys a 5' splice acceptor site of exon 51 following combined teaching of Gersbach and Mann et al.  Regarding claim 27, the recitation of “the DMD guide RNA targets a sequence comprising the sequence of SEQ ID NO: 35” encompasses any DMD guide RNA because such RNA would target DMD, which comprises the sequence of SEQ ID NO: 35.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
Applicant argues the combination of Gersbach and Sazani fails to teach the target site is a 5’ splice acceptor site of exon 51 that comprises a portion of SEQ ID NO: 28 as is required by claim 1.  Applicant argues that Sazani does not concern CRISPR technology, but concerns a different technology, antisense oligonucleotide technology.  Applicant argues that the antisense technology does not involve gene editing with RNA-directed nuclease, but only short oligonucleotide to alter target RNA sequences. Applicant argues that there is no nexus between the teachings of Gersbach and Sazani that would permit the ordinary skilled in the art to combine the teachings from both references.  Applicant argues that Sazani makes no mention of PAM sequences in its disclosure, and the presence of GAG in SEQ ID NO: 327 does not provide a teaching relating to a PAM.  Applicant further argues that the sequence provided in SEQ ID NO: 327 of Sazani does not corresponds to SEQ ID NO: 28 of the present application.  Applicant asserts that SEQ ID NO: 327 is not same as SEQ ID NO: 28 and does not overlap with any portion of SEQ ID NO: 28.  Applicant argues that SEQ ID NO: 327 does not target the DMD exon 51 intron-exon junction as shown in Figure 23A of the present application.  Applicant asserts that the sequences disclosed in Sazani do not targeting and destroying a dystrophin 5’ splice acceptor site of exon 51 that comprises a portion of SEQ ID NO: 28.  Applicant further assert that there is not teaching for targeting a sequence of SEQ ID NO: 35.
The above arguments have been fully considered but deemed unpersuasive.  Applicant is reminded when determining whether a prior art reference is analogous, the determination is whether the prior art reference and the claimed invention are analogous, not whether the references themselves are analogous (see MPEP 2141.01 (a) I).  Even if Gersbach and Sazani does not have nexus, they can still be considered as analogous art under 103 to the claimed invention because they both teach a method of correcting a dystrophin gene defect in a subject.  Claim 1 recites “wherein the splice acceptor site comprises a portion of the sequence of SEQ ID NO: 28,” and dependent claim 33 recites the splice acceptor site “consisting of GAG.”  Given broadest reasonable interpretation, the splice acceptor site being targeted does not necessarily include the sequence of SEQ ID NO: 28, but only requires the existence of GAG, which is within SEQ ID NO: 327 of the Sazani.  With regard to the argument directed at SEQ ID NO: 35, Applicant is reminded that claim 27 and 28 recites “wherein the DMD guide RNA targets a sequence comprising the sequence of SEQ ID NO: 35,” which encompasses any DMD guide RNA because such RNA would target DMD, which comprises the sequence of SEQ ID NO: 35.  Therefore, for reasons discussed in the previous office action and set forth above, this rejection is still considered proper and thus maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636